Citation Nr: 0100379	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a stress 
fracture of the left sacrum with grade I spondylolisthesis, 
L5-S1 with osteoarthritis right sacroiliac joint, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1991 to April 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein the RO increased the evaluation 
for grade I spondylolisthesis, L5-S1 with osteoarthritis, 
right sacroiliac joint from 0 to 20 percent disabling.  A 
stress fracture of the left sacrum was separately evaluated 
as 10 percent disabling.  During the pendency of this appeal, 
the disability was recharacterized as one disability, and in 
an October 1999 rating decision the evaluation was increased 
to 40 percent.


FINDING OF FACT

Residuals of a stress fracture of the left sacrum with grade 
I spondylolisthesis, L5-S1 with osteoarthritis right 
sacroiliac joint are manifested by no more than marked 
limitation of forward bending and osteoarthritic changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the service-connected disc residuals of a stress fracture of 
the left sacrum with grade I spondylolisthesis, L5-S1 with 
osteoarthritis right sacroiliac joint, have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292-95 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1995 rating decision, service connection for 
residuals of a stress fracture of the left sacrum was granted 
and assigned a 10 percent disability evaluation.  Service 
connection for osteoarthritis of the right sacroiliac joint 
was also granted and assigned a noncompensable evaluation.  
This appeal stems from a January 1999 rating decision wherein 
the RO recharacterized the disability as grade I 
spondylolisthesis L5-S1 with osteoarthritis, right sacroiliac 
joint, and increased the evaluation from 0 to 20 percent.  
The 10 percent evaluation for the stress fracture of the left 
sacrum was confirmed and continued.  A temporary total 
evaluation for convalescence after surgery was assigned in 
May 1999 pursuant to 38 C.F.R. § 4.30 (2000), and the 20 
percent evaluation for grade I spondylolisthesis L5-S1 with 
osteoarthritis, right sacroiliac joint resumed thereafter.  

In October 1999, the RO recharacterized the disability as 
residuals of a stress fracture of the left sacrum with grade 
I spondylolisthesis L5-S1 with osteoarthritis right 
sacroiliac joint (hereinafter lumbosacral spine disability), 
and increased the combined evaluation to 40 percent.  
Regulations direct that the evaluation of the same disability 
under various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  The 
RO's act of combining the lumbosacral spine disability into 
one complied with the prohibition against pyramiding.  There 
was no prejudice to the appellant in light of the fact that 
the end result was an increase in the overall evaluation for 
her lumbosacral spine disability.  Bernard v. Brown, 4 Vet. 
App. 384 (1993)

The appellant contends that her disability warrants a 60 
percent evaluation.  She is in constant pain, even after her 
surgery.  Just when she thinks it could not get worse, it 
does.  The pain radiates down both legs and sometimes her 
legs go numb.  She has dizzy spells because the pain is so 
bad.  She limps because it hurts to walk.  None of the 
treatments she has tried have helped.  She has been told that 
some day she will end up confined to a wheelchair and that 
she should not be working at all.  It affects her work in 
that she has to stop working several times a day to try to 
get the pain under control.

An RO decision awarding an increase in a veteran's disability 
rating, but not awarding the maximum benefit allowed, does 
not fully resolve the administrative appeal from the original 
rating, rather, the appeal initiated by the notice of 
disagreement with the original rating remains pending unless 
the veteran withdraws it.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and her representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  Service 
medical records were obtained and associated with the claims 
folder.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact it 
appears that all evidence identified by the appellant 
relative to this claim this claim has been obtained and 
associated with the claims folder.  The appellant was 
afforded VA examinations in December 1998 and September 1999 
which covered both her preoperative and postoperative 
condition.  Complete examination reports relative to these 
examinations have been associated with the claims folder.  
Furthermore, there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.  A disposition on the merits is 
now in order.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2000).  The Board has also considered 
the application of 38 C.F.R. §§ 4.40 and 4.45 when rating 
this disability.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 10-11 (1996).  In assessing the 
functional loss, if any, of a musculoskeletal disability, 
inquiry must be directed towards findings of less movement 
that normal; more movement than normal; weakened movement; 
excess fatigability; incoordination; and painful movement.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

A VA examination was conducted in December 1998.  The 
clinical records were reviewed prior to the examination.  She 
complained of daily pain in her low back.  On a scale of 1-10 
it was a 6 or 7 on a regular basis.  At least once a day it 
would flare-up to a 9.5.  Prolonged standing, walking and 
bending increased her pain.  She denied the use of a back 
brace or crutches, and had used a cane on occasion.  She was 
working doing data entry at a computer, and had difficulty 
sitting for extended periods of time.  Examination revealed 
no fixed deformity, no postural abnormalities, and no 
significant muscle spasm.  Forward flexion was to 50 degrees; 
backward extension to 20 degrees; lateral flexion to 25 
degrees bilaterally; left rotation to 25 degrees; right 
rotation to 35 degrees.  She complained of pain in all 
directions, but most significantly with lateral flexion and 
rotation to the left.  She reported radiation of the pain 
into the posterior aspect of both legs.  The left leg was 
more severe and would occasionally go numb.  Range of motion 
was reported in consideration as to pain, fatigue, weakness 
and incoordination.  Neurologically, the patellar reflexes 
were 2+ bilaterally.  There was no significant sensory motor 
loss and no muscle atrophy.  March 1998 X-rays revealed 
severe narrowed disc space at L5-S1 associated with grade I 
spondylolisthesis of L5-S1.  Magnetic resonance imaging 
revealed grade I spondylolisthesis associated with 
degenerative changes at L5 and S1.  Grade I spondylolisthesis 
L5-S1 with degenerative arthritis L5 and S1 was diagnosed.

The appellant underwent L5-S1 posterior lateral interbody 
fusion at L5-S1 with segmental instrumentation and iliac 
crest bone graft in May 1999.  A pre-operative examination 
revealed no scoliosis, no kyphosis and no costovertebral 
angle tenderness.  The mid-buttock was tender to palpation.  
Neurological examination revealed 5/5 motor strength in the 
right lower extremity, and 4/5 motor strength in the left 
lower extremity except for dorsiflexion 4-/5.  Deep tendon 
reflexes were brisk.  She exhibited brisk ankle and knee 
jerks, and her toes were downgoing.  In June 1999, her 
physician wrote that she had done well after surgery and 
needed to be out of work for 8-weeks convalescence.  
Afterwards, she would be able to resume full duty.

A VA examination was conducted in September 1999.  The 
appellant reported flare-ups of her back pain that were 9.9 
on a scale of 1-10, and these occurred anywhere from 1-12 
times a day.  The duration of the flare-ups ranged from a few 
seconds to several hours.  These could occur at any time when 
she was sitting, standing or doing nothing unusual.  The pain 
was alleviated by sitting and taking prescription medicine.  
She could not move during a flare-up.  She did not use 
crutches, a brace or a cane.  She was unable to run or 
participate in any sports.  Physical examination was 
conducted with consideration of pain, fatigue, incoordination 
and weakness.  There was a 13-cm. x 3-cm. vertical, well 
healed post-surgical scar of the lumbar area.  She had lumbar 
flexion to 70 degrees with pain starting at about 30 degrees.  
She had lumbar extension to 20 degrees with some pain, but 
less than with flexion.  Rotation was to 30 degrees 
bilaterally.  Lateral flexion was to 30 degrees bilaterally 
with some discomfort.  Deep tendon reflexes were 2+ and equal 
bilaterally.  There was no decreased pin prick sensation.

The appellant's lumbosacral spine disability is currently 
evaluated under Diagnostic Code 5295 for lumbosacral strain.  
Lumbosacral strain manifested by severe disability; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign; marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, is 
assigned a 40 percent rating.  Lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, is assigned a 20 
percent rating.  Lumbosacral strain with characteristic pain 
on motion is assigned a 10 percent rating.  With slight 
subjective symptoms only, a 0 percent rating is warranted.  
38 C.F.R. § 4.71a; Diagnostic Code 5295 (2000).  The 
appellant is currently in receipt of the maximum schedular 
evaluation under this Diagnostic Code and a higher evaluation 
is not available.

The Board has also assessed whether additional Diagnostic 
Codes are for application in this case.  The diagnostic 
criteria for evaluating osteoarthritis direct rating on the 
basis of limitation of motion under the appropriate 
Diagnostic Code for the joint involved, and the appellant is 
already in receipt of the maximum evaluation for limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a; Diagnostic 
Code 5003 (2000).  In the absence of evidence of vertebral 
fracture or unfavorable ankylosis of the lumbar spine, a 
higher evaluation is available only under Diagnostic Code 
5293 for intervertebral disc syndrome.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief is assigned a 60 percent 
rating.  Severe intervertebral disc syndrome with recurring 
attacks, with intermittent relief is assigned a 40 percent 
rating.  Moderate intervertebral disc syndrome with recurring 
attacks is assigned a 20 percent rating.  For mild 
intervertebral disc syndrome, a 10 percent rating is 
assigned.  Postoperative and cured is assigned a 0 percent 
rating.  38 C.F.R. § 4.71a; Diagnostic Code 5293 (2000).

The preponderance of the evidence is against a higher 
evaluation.  Examinations conducted both preoperatively and 
postoperatively failed to reveal neurological deficits 
indicative of pronounced intervertebral disc syndrome.  There 
was no significant sensory motor loss on examination in 
December 1998.  Preoperatively, neurological examination 
revealed 5/5 motor strength in the right lower extremity, and 
4/5 motor strength in the left lower extremity except for 
dorsiflexion 4-/5.  Deep tendon reflexes were brisk.  She 
exhibited brisk ankle and knee jerks, and her toes were 
downgoing.  In September 1999, deep tendon reflexes were 2+ 
and equal bilaterally without any decreased pin prick 
sensation.  The competent medical evidence has never revealed 
an absent ankle jerk or other neurological findings 
appropriate to the site of a diseased disc.  Muscle spasm was 
not demonstrated.  

The appellant has reported no intermittent relief and pain 
into both legs.  The appellant is competent to state that her 
condition is worse.  However, the training and experience of 
the medical personnel makes their findings more probative as 
to the extent of the disability.  We hold the disability 
picture as objectively described by competent medical 
examiner to more nearly approximate the criteria required for 
the 40 percent rating.  38 C.F.R. § 4.7 (2000).  Pain as 
described by the appellant is insufficient on its own to 
warrant the higher evaluation.

Although the Board has considered the appellant's functional 
limitation imposed by this disability, the Court has 
established that the DeLuca provisions are applicable to 
limitation of motion, and the appellant is already in receipt 
of the maximum evaluation for a limitation in range of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Therefore, further consideration in this regard does not 
assist the appellant.  We accept the appellant's contentions 
that her lumbosacral spine disability interferes with her 
ability to work, but by her own admission she is employed.  
Therefore a total rating based on individual unemployability 
is not for consideration.  The current evaluation 
contemplates a lumbosacral spine disability characterized by 
abnormal mobility and painful motion as described by the 
appellant and is therefore appropriate.

We have considered whether a separate evaluation for the 
surgical scar is warranted.  A scar is not a compensable 
condition unless the veteran experiences some complications 
with the scar; the current state of the record does not 
document any such complications.  See generally 38 C.F.R. 
§ 4.118; see also 38 C.F.R. § 4.48, Chelte v. Brown, 10 Vet. 
App. 268 (1997).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The appellant continues to work, 
and has had only one hospitalization for surgery in 1999.


ORDER

An increased rating for residuals of a stress fracture of the 
left sacrum with grade I spondylolisthesis, L5-S1 with 
osteoarthritis right sacroiliac joint, is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

